AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERJCA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                V.                                   (For Offenses Committed On or After November 1, 1987)
              BENITO JARA-GONZALEZ (1)
                                                                        Case Number:

                                                                     Jessica Oliva

REGISTRATION NO.

•-
THE DEFENDANT:
                                59177-298
                                                                     Defendant's Attorney


                                                                                                           l    AUG 2   210\9-\
                                                                                                          CLERK US DISTRICT COURT
                                                                                                                                     tG'-f•
                                                                                                      !lOUTrlfiRN Ol!JTRIC::T OF CALif
                                                                                                                                                  1




l:Zl admitted guilt to violation of allegation(s) No.       2                                         ij                                      -

 D was found guilty in violation ofallegation(s) No.
                                                           -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation

              2                      nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. LARRY ALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT ruDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                BENITO JARA-GONZALEZ (I)                                                 Judgment - Page 2 of 3
CASE NUMBER:              3: 16-CR-03020-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   416 days (less 146 days already served in custody)




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.                on
                                                                    -------------------
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •      on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on
                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at                                          with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:16-CR-03020-LAB
  AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

   DEFENDANT:              BENITO JARA-GONZALEZ (I)                                                   Judgment - Page 3 of3
   CASE NUMBER:            3: 16-CR-03020-LAB

                                              SUPERVISED RELEASE
U pan release from imprisonment, the defendant will be on supervised release for a term of: 3 years


                                     SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                                      3: 16-CR-03020-LAB
